      Case 1:17-cv-03117-LTS-BCM Document 81 Filed 06/11/19 Page 1 of 1


                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                      NEW YORK REGIONAL OFFICE
                              BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                       NEW YORK, NY 10281-1022

DIVISION OF ENFORCEMENT                                                       PAUL G. GIZZI
                                                                              SENIOR TRIAL COUNSEL
                                                                              (212) 336-0077
                                                                              gizzip@sec.gov
                                            June 11, 2019

Via ECF
Hon. Barbara Moses
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     SEC v. Abdallah, 17-cv-3117 (LTS) (BCM) (S.D.N.Y.)

Dear Judge Moses:

        We represent the Securities and Exchange Commission (“SEC” or “Commission”) in this
action. The Court’s May 10, 2019 Order directed the SEC to submit a status letter on June 11,
2019 (docket no. 80).

        In the past month, the SEC staff has reviewed the March 29, 2019 ruling in U.S. v. Kamal
Zuhdi Abdallah, 09-cr-717 (E.D.N.Y), in which Judge Bianco determined that Kamal Abdallah
did not commit any violations of his supervised release, including a charged violation of the anti-
fraud provisions of the federal securities law, based on the same conduct at issue in this action,
SEC v. Abdallah.

       The SEC staff currently anticipates that, within the next two weeks, the Commission will
decide whether and/or how to proceed in this matter in light of Judge Bianco’s ruling, and that
may result in the prompt disposition of this action. Accordingly, the SEC staff respectfully
requests that the deadline for the status letter be extended by two weeks to June 25,
2019. Defendant Kamal Abdallah and Relief Defendant Zeina Abdallah consent to this request.

                                                        Respectfully submitted,

                                                        /s/ Paul G. Gizzi
                                                        /s/ Karen M. Lee
                                                        Paul G. Gizzi
                                                        Karen M. Lee

cc (via email): Kamal Abdallah and Zeina Abdallah
